943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel WHISENANT, Petitioner,v.Ottie ADKINS, Sheriff of Cabell County, Preston Clayborn,Jr., Deputy Sheriff, John Cummings, ProsecutingAttorney, State of West Virginia, Respondents.
No. 91-8050.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 10, 1991.

On Petition for Permission to Appeal.
Daniel Whisenant, petitioner pro se.
Robert Carter Elkins, Campbell, Woods, Bagley, Emerson, McNeer & Herndon, Huntington, W. Va., for Respondents.
PETITION DENIED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Daniel Whisenant petitions for permission to note an interlocutory appeal of the district court's order denying his motions for appointment of counsel and to compel discovery.   We deny the petition.


2
The district court's denial of Whisenant's motion to appoint counsel is not immediately appealable.   Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), cert. denied, 484 U.S. 903 (1987).   The denial of a discovery motion is similarly unappealable.   North Carolina Ass'n of Black Lawyers v. North Carolina Bd. of Law Examiners, 538 F.2d 547 (4th Cir.1976).   Further, the district court has not granted permission to take an interlocutory appeal.  28 U.S.C. § 1292(b);  Fed.R.App.P. 5.   Therefore, we deny the petition.


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
PETITION DENIED.